[Cite as West v. Ohio Univ., 2010-Ohio-6200.]

                                      Court of Claims of Ohio
                                                                          The Ohio Judicial Center
                                                                  65 South Front Street, Third Floor
                                                                             Columbus, OH 43215
                                                                   614.387.9800 or 1.800.824.8263
                                                                              www.cco.state.oh.us




DIANA WEST

       Plaintiff

       v.

OHIO UNIVERSITY

       Defendant

        Case No. 2010-07164-AD

Clerk Miles C. Durfey

MEMORANDUM DECISION



                                         FINDINGS OF FACT
        {¶ 1} 1)       Plaintiff, Diana West, filed this action against defendant, Ohio
University, contending that the radiator on her 2007 Chrysler PT Cruiser was damaged
as a proximate cause of negligence on the part of defendant in maintaining a hazardous
roadway condition on a roadway area on the campus of Ohio University.                      In her
complaint, plaintiff described her particular damage incident noting that “I turned on to
Piggery Lane in the Ridges owned by Ohio University and because of the condition of
the road, it ripped the bottom of my radiator out.” Plaintiff further noted that “Piggery
Lane is a very narrow road and the bricks in the center of it are a lot higher than my
wheels were.” Plaintiff requested damage recovery in the amount of $419.52, the total
cost of automotive repairs and related expenses. The $25.00 filing fee was paid and
plaintiff requested reimbursement of that cost along with her damage claim.
        {¶ 2} “2)      Defendant filed an investigation report stating that “Ohio University
does not contest this claim.”
        {¶ 3} “3)      Plaintiff filed a response expressing her agreement with defendant’s
position.
                              CONCLUSIONS OF LAW
       {¶ 4} 1)   Sufficient proof has been offered to establish the damage to the
vehicle was proximately caused by negligence on the part of defendant.                 Lee v.
University of Akron (1998), 97-12441-AD; Warren v. University of Akron (1999), 99-
01683-AD; Miller v. University of Akron (2001), 2001-04140-AD; Swigart v. Ohio Univ.,
Ct. of Cl. No. 2009-01581-AD, 2009-Ohio-2771.
       {¶ 5} 3)   Defendant is liable to plaintiff for the damages claimed, $419.52, plus
the $25.00 filing fee which may be reimbursed as compensable costs pursuant to R.C.
2335.19. See Bailey v. Ohio Department of Rehabilitation and Correction (1990), 62
Ohio Misc. 2d 19, 587 N.E. 2d 990.




                              Court of Claims of Ohio
                                                                       The Ohio Judicial Center
                                                               65 South Front Street, Third Floor
                                                                          Columbus, OH 43215
                                                                614.387.9800 or 1.800.824.8263
                                                                           www.cco.state.oh.us




DIANA WEST

      Plaintiff

      v.

OHIO UNIVERSITY

      Defendant

       Case No. 2010-07164-AD

Clerk Miles C. Durfey


ENTRY OF ADMINISTRATIVE
DETERMINATION



        Having considered all the evidence in the claim file and, for the reasons set forth
in the memorandum decision filed concurrently herewith, judgment is rendered in favor
of plaintiff in the amount of $444.52, which includes the filing fee. Court costs are
assessed against defendant.




                                          MILES C. DURFEY
                                          Clerk

Entry cc:

Diana West                                George T. Wendt
5 Coventry Lane                           Ohio University
Athens, Ohio 45701                        HDL Center 166H
                                          Athens, Ohio 45701
RDK/laa
7/22
Filed 8/17/10
Sent to S.C. reporter 12/10/10